390 F.2d 198
In the Matter of the Petition for Naturalization of Kjell KOSBERG, Kjell Kosberg, Appellant.
No. 16623.
United States Court of Appeals Third Circuit.
Argued December 19, 1967.
Decided February 16, 1968.

Edward L. Dubroff, Brooklyn, N. Y. (George G. Shiya, New York City, on the brief), for appellant.
Carolyn E. Arch, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., on the brief), for appellee.
Before BIGGS, McLAUGHLIN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Kosberg, a native and citizen of Norway, appeals from an order which denied his petition for naturalization because he applied for and was granted relief from military service on the ground of alienage and consequently was ineligible for citizenship by reason of Section 4(a) of the Selective Service Act of 1948, 50 U.S. C.A. App. § 454(a) and Section 315 of the Immigration and Nationality Act of 1952, 8 U.S.C.A. § 1426.


2
Kosberg contends that he was misled by the Selective Service Boards and because of this he was prevented from making a knowing and intelligent election to relieve himself of liability for training and service pursuant to Section 4(a) and Section 1622.18(c) of Regulations, 32 C.F.R., by filing Form SSS 130. Kosberg's charge that he was misled by the Draft Boards is not supported by the evidence.


3
Kosberg asserts also that his military service as a member of the Royal Norwegian Air Force entitled him to a IV-A deferred classfication and that, therefore he should not have been compelled to make a choice between service in the military forces of the United States or executing Form SSS 130. But, assuming the relevancy of this issue, it is apparent from the record that Kosberg did not have the requisite service in the Royal Norwegian Air Force to support his contention.


4
Consequently, the judgment of the court below will be affirmed.